           Case 2:21-cv-01125-RFB-EJY Document 20 Filed 08/11/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                   ***
      SCOTT MUNSON,
4
                           Plaintiff,
5                                                      2:21-cv-01125-RFB-EJY
      vs.                                              ORDER
6     PRO GROUP CAPTIVE MANAGEMENT
      SERVICES, INC. a domestic corporation; and
7
      DOES 1-50,
8                          Defendant.
9           This matter has been transferred to the northern division and case number 2:21-cv-01125-RFB-
10   EJY is closed.
11          Accordingly,
12          IT IS HEREBY ORDERED that the scheduled Early Neutral Evaluation session scheduled for
13   September 2, 2021, is VACATED.
14          DATED this 11th day of August, 2021.
15                                                           _________________________
                                                             CAM FERENBACH
16                                                           UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
